DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on April 19, 2022 has been entered and made of record.  

Response to Amendment
Claims 1, 4-8, 11, 14-18, and 20 have been amended.  Claims 3 and 13 have been canceled, and claims 21 and 22 have been added.  Claims 1, 2, 4-12, and 14-22 are pending in the application.  

Response to Arguments
The Examiner addresses Applicant’s Remarks filed April 19, 2022.  

On page 9 to page 10 of Applicant’s Remarks, Applicant argues that the claims presented are allowable because the intendent claims, as amended, overcome both the claim rejections under 35 USC 112 and the claim rejections under 35 USC 103, the latter by virtue of incorporating subject matter previously identified as allowable.  

Examiner agrees.  Accordingly, the claim rejection(s) under 35 U.S.C. 112 and 35 USC 103 as set forth in the most recent Office Action are withdrawn, and the claims are in a condition for allowance.  

Allowable Subject Matter
Claims 1, 2, 4-12, and 14-22 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claims 1, 11, and 21, the prior art of record does not appear to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “query[ing] a database to determine whether a user identity associated with the user device is authorized to access the CPE device and sending a supplied password to the user device when the user identity is authorized; receiv[ing], by the CPE device from the user device, the supplied password; compar[ing], by the CPE device, the supplied password with a stored password; and indicat[ing] that the user identity is authorized to access the CPE device when the supplied password matches the stored password”, within the scope and context of the claimed invention. 

Claims 2, 4-10, 12, 14-20, and 22 are each dependent from either of claims 1, 11, or 21, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Hojilla Uy, et al., U.S. Pub. No. 2020/0358764 (similar inventorship as instant application)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
May 3, 2022